UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4309


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LECO HARRELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cr-00651-WDQ-2)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Charles N. Curlett, Jr., LEVIN & CURLETT LLC, Baltimore,
Maryland, for Appellant.   Clinton Jacob Fuchs, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant      to    a     written     plea     agreement,      Leco      Harrell

pled guilty to two counts of using a communication facility to

facilitate     a    felony       drug    offense,       in   violation      of    21   U.S.C.

§ 843(b) (2012).            Harrell had negotiated an agreement pursuant

to Fed. R. Crim. P. 11(c)(1)(C), in which the parties stipulated

that a sixty-month sentence was appropriate.                         The district court

accepted      the    plea     agreement       and       sentenced    Harrell      to    sixty

months   in    prison—thirty            months     on    each    count,     to    be   served

consecutively.        This appeal timely followed.

              Harrell’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), averring that there are no

meritorious        issues     but     seeking      review     of    the    conviction       and

sentence.      Although advised of his right to do so, Harrell has

not filed a pro se supplemental brief.                          The Government has not

filed a response.              Finding no error, we affirm in part and

dismiss in part.

              Where,    as     here,      a   defendant       has    not    moved      in   the

district court to withdraw his guilty plea, we review his plea

hearing for plain error.                  United States v. Martinez, 277 F.3d

517,   525    (4th     Cir.      2002).       To    prevail      under     this   standard,

Harrell must establish “that an error occurred, that the error

was plain, and that the error affected his substantial rights.”

United States v. Heyer, 740 F.3d 284, 290 (4th Cir. 2014).                                  Our

                                              2
review of the record confirms that the district court complied

with the mandates of Fed. R. Crim. P. 11, ensuring that Harrell

was   competent     to    plead   guilty        and    that    his    guilty      plea   was

knowing, voluntary, and supported by an independent basis in

fact.   We therefore affirm Harrell’s convictions.

              Further,    we    conclude        that    we    lack    jurisdiction        to

review Harrell’s sentence.            As the Tenth Circuit has explained,

the federal statute governing appellate review of a sentence,

see 18 U.S.C. § 3742(a), (c) (2012), limits the circumstances

under which a defendant may appeal a stipulated sentence in a

Rule 11(c)(1)(C) plea agreement to claims that his sentence was

imposed in violation of the law or as a result of an erroneous

application of the Guidelines, or that it exceeds the sentence

set forth in the plea agreement.                 United States v. Calderon, 428

F.3d 928, 932 (10th Cir. 2005).                 None of these exceptions apply

here.    Harrell’s        sentence    on    each       count    was    less      than    the

applicable     statutory       maximum     of    four    years.           See    21   U.S.C.

§ 843(d)(1) (2012).         The sentence was not imposed as a result of

an incorrect application of the Sentencing Guidelines because it

was   based    on   the    parties’      agreement       –    not    on    the    district

court’s calculation of the Guidelines.                        See United States v.

Brown, 653 F.3d 337, 339-40 (4th Cir. 2011); United States v.

Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005).                            Finally, sixty

months is the exact sentence set forth in the plea agreement.

                                           3
Accordingly,    review        of    Harrell’s    sentence        is   precluded         by

§ 3742(c)(1).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                 We

therefore affirm Harrell’s convictions and dismiss this appeal

as to his sentence.            This court requires that counsel inform

Harrell, in writing, of his right to petition the Supreme Court

of the United States for further review.                    If Harrell requests

that   a   petition    be    filed,    but    counsel     believes       that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                       Counsel’s motion

must   state   that    a     copy   thereof    was     served    on   Harrell.          We

dispense    with      oral    argument       because      the    facts     and    legal

contentions    are    adequately      presented      in    the   materials       before

this court and argument would not aid the decisional process.


                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                         4